Citation Nr: 0925897	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  94-47 519	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, alleged to be secondary to 
service-connected disabilities. 

2.  Entitlement to service connection for a psychiatric 
disorder, alleged to be secondary to service-connected 
disabilities.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, alleged to be secondary to a service-connected 
lumbar spine disability.

4.  Entitlement to service connection for a cervical spine 
disorder, alleged to be secondary to the service-connected 
lumbar spine disability

5.  Entitlement to service connection for psoriatic arthritis 
of the left knee.

6.  Entitlement to an initial rating higher than 10 percent 
for neurodermatitis.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1990, including dishonorable service from March 4 
to September 24, 1988.  A June 1992 Department of Veterans 
Affairs (VA) administrative decision resultantly determined 
he is not entitled to benefits for any disability incurred or 
aggravated during that period of dishonorable service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the VA Regional Office (RO) in San Juan, 
Puerto Rico.  

This case was previously before the Board in December 2006, 
at which time the Board both denied and granted in part a 
claim for a higher initial rating for a low back disability 
- lumbar paravertebral myositis.  The Board also denied 
claims for higher initial ratings for psoriatic arthritis of 
the right knee and for neuritis of the sciatic nerve.  
Whereas the Board remanded the remaining claims, those still 
at issue, to the RO via the Appeals Management Center (AMC) 
for further development and consideration.



Regrettably, still further development is required, so after 
reopening the claims for secondary service connection for 
psychiatric and cervical spine disorders on the basis of new 
and material evidence, the Board is again remanding these 
claims to the RO via the AMC.  The Board is also again 
remanding the claims for an initial rating higher than 10 
percent for neurodermatitis and for a TDIU.


FINDINGS OF FACT

1.  An August 1997 RO rating decision denied the Veteran's 
claims of secondary service connection for psychiatric 
(nervous) and cervical spine disorders, and he subsequently 
withdrew his appeal of these claims.

2.  But some of the additional evidence that since has been 
added to the record concerning these claims is neither 
cumulative nor redundant of evidence already on file and is 
so significant that it must be considered in order to fairly 
decide the merits of these claims.  

3.  Arthritis of the left knee is not shown during service or 
to a compensable degree within one year after service; there 
also is no competent medical evidence of a nexus or 
etiological link between the Veteran's current left knee 
disability, including psoriatic arthritis in this knee, and 
his military service.  


CONCLUSIONS OF LAW

1.  The RO's August 1997 decision denying secondary service 
connection for psychiatric (nervous) and cervical spine 
disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  But new and material evidence has been received since 
that August 1997 RO decision to reopen these claims.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

3.  A left knee disability, including psoriatic arthritis, 
was not incurred in or aggravated by the Veteran's military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify-and-assist provisions 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  A letter from the RO in February 
2002:  (1) informed the Veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In a more recent March 2006 letter, the RO also apprised the 
Veteran of the downstream disability rating and effective 
date elements of his claims.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007). 

The RO readjudicated the Veteran's claims in a September 2005 
rating decision and in March 2006 and March 2009 supplemental 
statements of the case (SSOCs).  This is important to point 
out because the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for cervical spine and psychiatric disorders, the 
Board remanded these claims in December 2006 for compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), including in 
terms of apprising the Veteran of the specific reasons these 
claims had been denied previously.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiencies rather 
than simply stating the evidence must relate to the stated 
bases of the prior denial.  In any event, however, the Board 
is reopening both of these claims on the basis of new and 
material evidence, so the Kent holding is ultimately 
inconsequential.  Therefore, even had the Veteran not 
received this additional Kent notice on remand, this would 
still amount to no more than nonprejudicial, i.e., harmless 
error.  38 C.F.R. § 20.1102.

It further deserves mentioning in this regard that in Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, the Supreme Court of 
the United States recently reversed the Federal Circuit's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  


The Supreme Court emphasized that its holding did not address 
the lawfulness of the U.S. Court of Appeals for Veterans 
Claims' reliance on the premise that a deficiency with regard 
to informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not made any allegation of deficient 
VCAA notice, either insofar as the timing or content of the 
notice.



And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and VA treatment records.  The 
Veteran was not afforded a VA compensation examination 
concerning his claim for service connection for psoriatic 
arthritis of the left knee.  Under McLendon McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Here, though, simply stated, 
these standards of McLendon are not met because there is no 
competent evidence of a left knee disability until several 
years after the Veteran's military service ended and no 
medical nexus evidence suggesting this disability is related 
to or dates back to his military service.  So a remand for an 
examination and/or opinion is not necessary to fairly decide 
this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

New and Material Evidence Claims

The initial August 1997 RO decision denying the Veteran's 
secondary service connection claims for psychiatric (nervous) 
and cervical spine disorders became final and binding on him 
based on the evidence then of record when he subsequently 
withdrew his appeal of these claims in an April 1998 
statement (on VA Form 21-4138).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.204, 20.1103.



The RO subsequently readjudicated these claims in May 2000 
and, like in the prior August 1997 decision, denied them as 
not well grounded.  But the VCAA eliminated the concept of 
well-grounded claims and required readjudication of claims 
denied on this basis between July 1999 and November 2000.  
See Pub. L. No. 106-475, §  7(b), 114 Stat. 2096,2099-2100 
(2000).

So in a February 2002 SOC, and more recently in a March 2006 
SSOC, the RO readjudicated these claims on their underlying 
merits.  

The fact remains, however, that the RO's initial August 1997 
decision - though denying these claims as not well grounded, 
was not within the July 1999 to November 2000 VCAA window 
requiring readjudication of these claims on their underlying 
merits (only the RO's May 2000 decision was affected in this 
regard).  So there is indeed finality insofar as that earlier 
August 1997 decision, requiring the submission of new and 
material evidence to reopen these claims.  38 C.F.R. § 3.156.  
Moreover, irrespective of whether the RO did or did not make 
this threshold preliminary determination of whether there is 
new and material evidence to reopen these claims, the Board 
must, before proceeding further, because this preliminary 
determination affects the Board's jurisdiction to adjudicate 
these claims on their underlying merits.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review a final and binding 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted to first reopen the 
claim); see also Barnett v. Brown, 83 F.3d 1380 (1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 
05-92 (March 4, 1992).

To reopen a previously and finally disallowed claim, the 
Court has indicated that a two-step analysis is required.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).   

If new and material evidence has been received, then VA 
adjudicators must immediately proceed to the second step, 
i.e., evaluating the merits of the claim, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.

The provisions of 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence, were amended.  See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).  However, the 
amended version is only applicable to claims to reopen filed 
on or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case since the Veteran 
filed the petition to reopen his claims in November 1999.  

For requests to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In denying the claims in August 1997, the RO determined there 
were no then current diagnoses of neuropsychiatric or 
cervical spine disorders, much less the required medical 
nexus evidence linking or relating these disorders to 
service-connected disability - in the case of the 
neuropsychiatric disorder to the service-connected right-
sided sciatic neuritis, and in the case of the cervical spine 
disorder to the service-connected low back disability, 
lumbar paravertebral myositis.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).



So new and material evidence would consist of evidence 
confirming the Veteran has these claimed neuropsychiatric and 
cervical spine disorders, before even addressing the 
additional requirement of showing a correlation between these 
disorders and his military service - including, as 
specifically claimed here, secondarily by way of his already 
service-connected disabilities.  38 C.F.R. § 3.310(a) and 
(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, as well, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Evidence added to the record since the August 1997 rating 
decision includes VA treatment records from 1997 through 2006 
listing diagnoses, among others, of degenerative joint 
disease (DJD) of the cervical spine, major depressive 
disorder, and dysthymia.  So there is no longer a question of 
whether the Veteran has psychiatric and cervical spine 
disorders, i.e., proof establishing he has these claimed 
conditions.  And while there remains the question of whether 
these conditions are attributable to his military service - 
including, again, as specifically claimed here, secondarily 
by way of his already service-connected disabilities, the 
Federal Circuit Court has held that new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  See, 
too, Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(indicating the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but must be probative as to each element that was a specified 
basis for the last disallowance).  So this additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of these claims.  38 C.F.R. 
§ 3.156(a).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the prior, final and 
binding, August 1997 rating decision; thus, the claims for 
service connection for a psychiatric disability, claimed as 
secondary to service-connected disabilities, and service 
connection for a cervical spine disability, claimed as 
secondary to the service-connected low back disability, are 
reopened.

Before readjudicating these claims on their underlying 
merits, however, the Board finds they must be further 
developed.  This additional development will be discussed in 
the remand portion of this decision.

Service Connection for Psoriatic Arthritis of the Left Knee

The Veteran asserts that his arthritic left knee condition is 
related to his military service.  

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling (see 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010) within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

As already has been alluded to elsewhere in this decision 
when discussing the petitions to reopen the claims concerning 
the psychiatric and cervical spine disorders, the first and 
indeed perhaps most fundamental requirement for any service-
connection claim is that there must be competent evidence of 
the existence of the currently claimed disability. Boyer, 210 
F.3d at 1353; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, there is 
no valid claim).  Here, although somewhat clinically in 
dispute later on, the Veteran does have a diagnosis of 
degenerative changes (arthritis) in his knees, so including 
his left knee specifically at issue in this appeal.  This was 
shown in a May 1998 VA bone scan, so the Board is conceding 
he has arthritis in his left knee.  



Consequently, the determinative issue is whether this 
condition is attributable to the Veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  

Service treatment records show that, in April and May 1980, 
the Veteran was seen for muscle pain above his left knee 
following a collision with a wall.  No further complaints or 
findings are shown in his service treatment and other records 
for the remainder of his military service, which ended 
several years later in September 1990.

VA medical examinations in July and August 1991 revealed 
psoriatic plaques and lesions of the lower extremities, and 
crepitus of the right knee in particular.  The pertinent 
diagnosis was limited to psoriatic arthritis of the right 
knee.  There was no such additional reference to the left 
knee.

The RO subsequently granted service connection for the 
psoriatic arthritis of the right knee in July 1992.

During the mid 1990s the Veteran reported experiencing 
bilateral (meaning right and left) knee symptoms.  

VA compensation examinations in April and May 1998, including 
a bone scan, revealed small osteophytes at the tibial spines 
bilaterally.  Psoriatic arthritis and degenerative joint 
disease of the knees were diagnosed.  An April 2001 
VA medical examination of the left knee was unremarkable.  A 
contemporaneous April 2001 VA X-ray examination report 
indicated an inquiry had been made as to whether there was 
radiographic evidence of psoriatic arthritis.  The diagnostic 
impression was normal study, so apparently no in response to 
that inquiry.  



The Veteran's service treatment records show one, isolated 
instance of pain above his left knee following the collision 
with the wall, but do not reference any further left knee 
findings or even subjective complaints (of continued pain, 
etc.).  Rather, bilateral knee complaints, of course to 
include the left knee, are not shown until the mid 1990s.  
And degenerative joint disease of the knees is not shown 
until 1998, almost eight years after the Veteran's military 
service ended.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  Service connection may not be established based 
on chronicity of disease in service because there was but one 
instance when the Veteran had a relevant complaint, much less 
an objective clinical finding.  38 C.F.R. § 3.303(b).  And he 
did not have arthritis to a compensable degree of at least 
10-percent disabling within one year of his discharge from 
service (see again 38 C.F.R. § 4.71a, DCs 5003 and 5010), 
meaning by September 1991.  So arthritis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Psoriatic arthritis 
was generally reported in April 1998, yet that was during a 
compensation examination and is in reference to evaluation of 
his service connected disability.  There is absolutely no 
medical nexus evidence suggesting an etiological relationship 
or nexus between the Veteran's military service and the left 
knee arthritis initially diagnosed several years after his 
service ended.  

The Board also has considered the Veteran's lay statements in 
support of his claim.  While he is competent, even as a 
layman, to state the symptoms (like knee pain) he experienced 
during service and during the many years since, he is not 
competent to diagnosis psoriatic arthritis or to link this 
condition to his symptoms or otherwise to his military 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons generally are not competent to render medical 
diagnoses and opinions on causation).  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The Board is not disputing that he 
complained of left knee pain on that one, isolated instance 
while in service.  That much is clear.  So this case is not 
like the situation in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), addressing lay evidence as potentially 
competent to support the presence of disability even where 
not corroborated by contemporaneous medical evidence like the 
service treatment records.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the Veteran prevails.  Conversely, 
if, as here, the preponderance of the evidence is against the 
claim, then service connection must be denied.  
See  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has been submitted, the claim 
for a psychiatric disorder secondary to service-connected 
disabilities is reopened, subject to the further development 
of this claim on remand.

As new and material evidence has been submitted, the claim 
for a cervical spine disorder secondary to the service-
connected low back disability also is reopened, subject to 
the further development of this claim on remand.

But the claim for service connection for psoriatic arthritis 
of the left knee is denied.  




REMAND

As just indicated, the claims for service connection for 
psychiatric and cervical spine disorders have been reopened 
on the basis of new and material evidence.  In November and 
December 2005 VA medical examinations were performed to 
determine whether the Veteran's psychiatric and cervical 
spine disorders were related to his service-connected 
disabilities.  The medical opinions obtained from those 
examinations indicated his psychiatric and cervical spine 
disorders were not related to his service-connected 
disabilities.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that 
competent medical nexus evidence is required to associate a 
secondary condition with a service-connected disability).

The Veteran's service treatment records show he was evaluated 
in June 1983 for reactive depression, apparently due to then 
current job stress and marital problems.  There is no 
indication from the November 2005 psychiatric report that the 
Veteran's treatment in service for reactive depression was 
considered, as that psychiatric evaluation was conducted 
instead to determine whether he was entitled to secondary as 
opposed to direct service connection.  In addition, while 
service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition, 38 C.F.R. § 3.310(a), it is 
imperative to also note that additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  This equally critical question of 
whether there has been aggravation of a nonservice-connected 
condition by a service-connected disability was not addressed 
in the reports of the November and December 2005 VA medical 
examinations, either insofar as the Veteran's claim for a 
psychiatric disorder or cervical spine disorder.  So this 
additional medical comment is needed before readjudicating 
these claims on their underlying merits.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).



Regarding the claim for an increased rating for 
neurodermatitis, the Board recognizes there have been log 
delays in the adjudication of this claim and the others as 
well, and for that the Board sincerely apologizes.  As an 
unfortunate consequence, the last VA compensation examination 
of the neurodermatitis condition was in November 2005, nearly 
4 years ago.  It is apparent that more current medical 
information is needed, specifically another medical 
examination to reassess the severity of this disability.  

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating);  see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board also finds that the TDIU claim is inextricably 
intertwined with the claim for a higher initial rating for 
the neurodermatitis, and to perhaps a lesser extent the 
claims for service connection for psychiatric and cervical 
spine disorders.  


The disposition of any or all of these other claims could 
potentially impact the disposition of the TDIU claim.  So the 
TDIU claim must be remanded, too, deferring its consideration 
pending completion of the additional development and 
readjudication of these other claims to avoid piecemeal 
adjudication of claims with common parameters.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a Veteran's claim for the second issue).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
psychiatric examination to identify and 
determine the etiology of all current 
psychiatric conditions.  To facilitate 
making these important determinations, it 
is essential that the examiner designated 
to conduct this mental status evaluation 
reviews the claims file for the pertinent 
medical and other history, including a 
complete copy of this remand and the 
service treatment records showing the 
Veteran had an instance of reactive 
depression in June 1983, apparently due to 
his then current job stress and marital 
problems.

Following the review of the Veteran's 
claims file and completion of the mental 
status evaluation, including any necessary 
testing, the examiner must list all 
current psychiatric diagnoses.  As well, 
the examiner must indicate whether it is 
at least as likely as not (50 percent 
likelihood or greater) any of these 
current diagnoses are the result of events 
that occurred during the Veteran's 
military service from June 1978 to 
September 1990, but excluding his 
dishonorable service from 
March 4 to September 24, 1988.  

As well, the designated examiner must also 
comment on the likelihood that any current 
psychiatric disorder was either caused or 
permanently aggravated by a 
service-connected disability.

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable. 

2.  Also schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed cervical spine 
disorder.  It is essential that the 
examiner designated to conduct this 
evaluation review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.  
The examiner should perform all necessary 
diagnostic testing and evaluation.

Following the review of the Veteran's 
claims file and completion of the 
examination, the examiner must indicate 
whether it is at least as likely as not 
(50 percent likelihood or greater) the 
Veteran has a cervical spine disorder as a 
result of his military service.  

To this end, the examiner must also 
comment on the likelihood that a cervical 
spine disorder was either caused or 
permanently aggravated by a service-
connected disability.

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  Review the reports of these 
examinations to ensure the resulting 
opinions address both direct and secondary 
service connection (causation and 
aggravation).  If not, take corrective 
action.  38 C.F.R. § 4.2.

4.  As well, schedule the Veteran for a VA 
dermatology examination to reassess the 
severity of his service-connected 
neurodermatitis.  The examination report 
must include a detailed account of all 
symptomatology found to be present.  The 
examiner must also note the percentage of 
the entire body that is affected, the 
percentage of the exposed areas affected, 
and whether any corticosteroids or 
immunosuppressive drugs have been used in 
the past 
12-month period and, if so, the frequency.  

5.  Then readjudicate these remaining 
claims at issue in light of the additional 
evidence.  If they are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and given them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


